Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reason for allowance is in response to the amendment submitted 10/08/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Chung on 10/19/2021.

The application has been amended as follows: 

(Currently Amended) A method of transmitting control information for a physical data channel by a base station, the method comprising: 
determining specific modulation and coding scheme (MCS) information used for the physical data channel; and 
after determining the specific MCS information, transmitting, through a physical downlink control channel, the control information indicating a specific modulation and coding the specific MCS information for the physical data channel, 
wherein the specific MCS information is determined based on one MCS table from a plurality of MCS tables, 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index, 
wherein the one MCS table is associated with the transmission of the physical downlink control channel in a certain search space, 
wherein, based on the determined specific MCS information, a transport block is transmitted or received through the physical data channel, 
wherein, in case that the transport block is made up of N code block groups each grouped with at least one code block, a code block group-based retransmission is performed using a code block group transmission indicator, where N is equal to or greater than 1, 
wherein the code block group transmission indicator indicates a specific code block group being retransmitted, 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM), 
wherein the one MCS table is associated with an MCS-C (Cell)-radio network temporary identifier (RNTI) scrambled with a cyclic redundancy check (CRC) of the physical downlink control channel, and 
wherein the MCS-C-RNTI is a newly defined RNTI for both a physical downlink shared channel and a physical uplink shared channel to use the one MCS table.  



3. (Canceled)  

4. (Previously Presented) The method according to claim 1, wherein the MCS-C-RNTI is allocated to a user equipment (UE) through a high layer signaling.  

5. (Canceled)  

6. (Previously Presented) The method according to claim 1, wherein the certain search space is a UE-specific search space.  

7. (Currently Amended) A method of receiving control information for a physical data channel by a user equipment (UE), the method comprising: 
receiving, through a physical downlink control channel, the control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for the physical data channel; and 
determining the specific MCS information used for the physical data channel using the specific MCS index and one MCS table from a plurality of MCS tables, 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index, 
wherein the one MCS table is associated with the reception of the physical downlink control channel in a certain search space, 

wherein, in case that the transport block is made up of N code block groups each grouped with at least one code block, a code block group-based retransmission is performed using a code block group transmission indicator, where N is equal to or greater than 1, 
wherein the code block group transmission indicator indicates a specific code block group being retransmitted, 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM), Page 4 of 17Application No. 16/241,086 
wherein the one MCS table is associated with an MCS-C (Cell)-radio network temporary identifier (RNTI) scrambled with a cyclic redundancy check (CRC) of the physical downlink control channel, and 
wherein the MCS-C-RNTI is a newly defined RNTI for both a physical downlink shared channel and a physical uplink shared channel to use the one MCS table.  

8. (Canceled)  

9. (Canceled)  

	10. (Previously Presented) The method according to claim 7, wherein the MCS-C-RNTI is allocated by a base station through a high layer signaling.  

11. (Canceled)  

12. (Previously Presented) The method according to claim 7, wherein the certain search space is a UE-specific search space.  

13. (Currently Amended) The method according to claim 7,Page 5 of 17Application No. 16/241,086 wherein a format of the physical downlink control channel indicating the specific MCS index for the physical downlink shared channel is different from a format of the physical downlink control channel indicating the specific MCS index for the physical uplink shared channel.  

14. (Currently Amended) A user equipment (UE) receiving control information for a physical data channel, the UE comprising: 
a receiver configured to receive the control information indicating a specific modulation and coding scheme (MCS) index corresponding to specific MCS information for the physical data channel through a physical downlink control channel; and 
a controller configured to determine the specific MCS information used for the physical data channel using the specific MCS index and one MCS table from a plurality of MCS tables, 
wherein the one MCS table comprises modulation order information and a target code rate corresponding to the specific MCS index, 
wherein the one MCS table is associated with the reception of the physical downlink control channel in a certain search space, 
wherein based on the determined specific MCS information, a transport block is transmitted or received through the physical data channel, 

wherein the code block group transmission indicator indicates a specific code block group being retransmitted, Page 6 of 17Application No. 16/241,086 
wherein the one MCS table is configured based on a lower modulation order, which is lower than 256 quadrature amplitude modulation (QAM), 
wherein the one MCS table is associated with an MCS-C (Cell)-radio network temporary identifier (RNTI) scrambled with a cyclic redundancy check (CRC) of the physical downlink control channel, and 
wherein the MCS-C-RNTI is a newly defined RNTI for both a physical downlink shared channel and a physical uplink shared channel to use the one MCS table.  

15. (Canceled)  

16. (Canceled)  

17. (Previously Presented) The UE according to claim 14, wherein the receiver receivers the MCS-C-RNTI from a base station through a high layer signaling.  

18. (Canceled)  



20. (Currently Amended) The UE according to claim 14, wherein a format of the physical downlink control channel indicating the specific MCS index for the physical downlink shared channel and a format of the physical downlink control channel indicating the specific MCS index for the physical uplink shared channel are different from each other.

Allowable Subject Matter
Claims 1, 4, 6, 7, 10, 12, 13, 14, 17, 19, 20, respectively renumbered as 1-11 are allowed.

Examiner’s statement of reasons for Allowance
Claims 1, 4, 6, 7, 10, 12, 13, 14, 17, 19, 20, respectively renumbered as 1-11 are allowed in view of the reasons argued by applicant remarks filed 10/08/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed. 

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466